Title: To James Madison from William C. C. Claiborne, 4 January 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


4 January 1805, New Orleans. “In consequence of the Death of my private Secretary, and the temporary Absence from the City of one of my former Clerks, I have not yet been enabled to forward a general statement of my public’ expenditures during the temporary Government. But it shall be done in a short time, and I trust you will discover that I have had a due regard for œconomy.
“The existence of the Fever in this City, encreased in some measure my public’ disbursements, particularly as it related to Clerk hire, but it was unavoidable, for business was pressing, and my own Indisposition, & that of my two Clerks, made it necessary that I should employ other Assistants.
“It would have been a fortunate event in every point of view, for my personal Interest, had I retired from the City, at the commencement of the sickly season; But I was urged by duty to remain, and altho’ in consequence thereof, my misfortunes have been heavy, I cannot attach to myself any Censure.
“The general sickness in my family, greatly added to my private expenses—so much so, that I am certain one half of my annual salary, would not reimburse the sum I have already expended, (on that account) and meet the existing demands against me.
“It is certainly true, that a sense of duty, occasioned my continuance in the City, but altho’ (from that Consideration) I do not know, that I can claim any allowance for extra expenses, yet I trust, the circumstance will be taken into view by the Officers of the Government, and that my Compensation as temporary Governor of Louisiana will be as liberal as Justice will permit.
“I am sorry to inform you, that great exertions (and with much success) have of late been made to revive the Louisiana Bank. Messrs. Livingston, Jones and Clark have been active on the occasion; These Gentlemen it is said, will be large Stock-holders; Mr. Livingston has speculated to great advantage since his arrival; In one speculation alone, he is represented to have made a clear profit of thirty thousand Dollars.

“I am sorry the establishment of a Branch Bank of the U. States in this City has been so long delayed; The want of a Bank, has greatly assisted the friends of the Louisiana Bank, some of whom, particularly those above named, with a view to private speculation, & under an expectation, that it would injure me at the Seat of Government, are using all their influence & Address to put the Bank in motion. I have avowed my own doubts as to the validity of the Charter, & suggested that it had been viewed at the Seat of Government as a Nullity. But I believe the Capital required, will nevertheless be subscribed.”
